DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s amendment filed on October 7, 2021. Claims 1, 2, 5, 7, and 9-21 are pending. Claim 1 has been amended. Claims 12-14, 20 and 21 have been withdrawn. Claims 3, 6 and 8 have been canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5, 7, 9-11, and 15-19 have been considered but are moot because the new ground of rejection relies on a new reference to Huang.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 7, 9-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krayer (US 2014/0077002 A1) in view of Huang (US 2014/0246516 A1) and Togashi (US 2008/0121738 A1).
which has an abutting end surface (interior surface of 16, see Fig. 5), with the paint nozzle (21) in a closed position with reference to the longitudinal axis (Fig. 3), closes the paint outlet opening in a positive locking manner (Para. [0021] and Fig. 4), wherein the needle head (16) is formed by a material (16/75) with elastic properties (“plastic material”, see Para. [0043] and Fig. 4) at least in a surface region with which the two components (“75 plastic material” and “76 metal material”, see Para. [0043]) come into contact (Fig. 4), wherein the needle (7) is a plastic material part (“75 plastic material”, see Para. [0043]) comprising a first component and a second component (plastic material and metal material), wherein the needle head (16) comprises the first component (“plastic material”, see Para. [0043] and Fig. 4) and wherein a needle shank (76) comprises the second component (“76 metal material”, see Para. [0043]). 
However, Krayer does not disclose the needle shank comprising a shank outer surface that has an undercut formed in the shank outer surface at a spaced distance from an outermost end of the needle shank along the longitudinal axis, and an end portion of the needle head, which is opposite to the abutting end surface of the needle head, is engaged and held in the undercut on the needle shank along the longitudinal axis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Krayer, by forming the undercut (between 62 and 621), insertion (621), and the end portion (6201/6202/6203) as taught by Huang on the needle shank and needle head of Krayer respectively, for the benefit of providing easily assemble or disassemble the needle head and the needle shank (Para [0009]).
However, Krayer does not disclose a material forming the needle head is a plastic having a melting point of greater than 200 degrees C, and less than 240 degrees C, and wherein the needle head comprises a plastics material having a melting point of less than 200 degrees C.
Togashi teaches a spraying unit (Fig. 1) for generating paint (Para. [0072]) is formed by a material (plastic, Para. [0054]) with elastic properties at least in a surface region with two components (Para. [0054]) come into contact (Fig. 1), wherein the spraying unit (Fig. 1) is a plastic material part comprising a first component (nylon, see Para. [0054]) and a second component (polybutylene terephthalate, see Para. [0054]), wherein the nozzle piece (2) comprises the first component (nylon) and wherein the core (3) comprises the second component (polybutylene terephthalate), wherein the core (3) comprises a plastics material having a melting point of greater than 200 degrees C, and less than 240 degrees C (in light of the Applicant’s specification para. [0020], polybutylene has the claimed temperature property), and wherein the nozzle piece (2) comprises a plastics material (nylon is polyamide in reference 
Since the invention of Togashi and the instant invention are in the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Krayer, by incorporating nylon material as taught by Togashi into the needle head (16/75) of Krayer and incorporating polybutylene terephthalate as taught by Togashi into the needle shank (76) of Krayer, for the benefit of allowing to use solvent based paint in the spray because nylon and polybutylene will provide superior resistance to paint solvents. In addition, plastic material is inexpensive, durable and lightweight which allows user to use in a long period of time.
The device of Krayer as modified by Togashi further discloses the needle head (nylon has a Rockwell hardness of between 65 and 95 in accordance with www.matweb.com) is softer than a nozzle body (ceramic) that forms the paint outlet opening, and wherein the needle head is softer than the needle shank (polybutylene terephthalate has a Rockwell hardness of between 100 and 130 in accordance with www.matweb.com).
With regard to claim 2, the device of Krayer as modified by Huang and Togashi discloses the invention as disclosed in the rejection of claim 1 above. Krayer further discloses the paint outlet opening (17) is rotatable about the longitudinal axis (27) together with the needle head (16) in order to rotate the shaped paint jet in its orientation with reference to the longitudinal axis (abstract, Fig. 4 and Para. [0023, 0035]).
With regard to claim 5, the device of Krayer as modified by Huang and Togashi discloses the invention as disclosed in the rejection of claim 1 above. Krayer further discloses the needle head (16) is rotatable in relation to a needle shank of the needle (by simple rotary joint, see Para. [0035, 0043]).

With regard to claim 9, the device of Krayer as modified by Huang and Togashi discloses the invention as disclosed in the rejection of claim 1 above. Krayer in view of Togashi further discloses one of the needle head (16 of Krayer as modified by Togashi’s nylon) or the entire needle has a Rockwell hardness of between 65 and 95 (nylon has a Rockwell hardness of between 65 and 95 in accordance with www.matweb.com).
With regard to claim 10, the device of Krayer as modified by Huang and Togashi discloses the invention as disclosed in the rejection of claim 1 above. Krayer in view of Togashi further discloses a needle shank (76 of Krayer as modified by Togashi’s polybutylene terephthalate) has a Rockwell hardness of between 100 and 130 (polybutylene terephthalate has a Rockwell hardness of between 100 and 130 in accordance with www.matweb.com).
With regard to claim 11, the device of Krayer as modified by Huang and Togashi discloses the invention as disclosed in the rejection of claim 1 above. However, Krayer does not disclose a nozzle body has a Rockwell hardness of more than 100.
Togashi further teaches a nozzle body (2) has a Rockwell hardness of more than 100 (polybutylene terephthalate, see Para. [0054], polybutylene has a Rockwell hardness of more than 100 in accordance with www.matweb.com).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Krayer, by incorporating polybutylene terephthalate as taught by Togashi into the nozzle body of Krayer, for the benefit of providing a plastic material is inexpensive, durable and lightweight which allows user to use in a long period of time.

With regard to claim 16, the device of Krayer as modified by Huang and Togashi discloses the invention as disclosed in the rejection of claim 8 above. Togashi further teaches a fluid a nozzle a nozzle body (2) is be made out of nylon (Para. [0054]) that is softer than at least the needle head (core 3) made out of polybutylene terephthalate (in accordance with www.matweb.com, nylon has smaller Rockwell hardness values than polybutylene terephthalate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Krayer by making the nozzle body of Krayer out of nylon as taught by Togashi and the entire needle of Krayer out of polybutylene terephthalate, for the benefit of providing a plastic material is inexpensive, durable and lightweight which allows user to use in a long period of time.
With regard to claim 17, the device of Krayer as modified by Huang and Togashi discloses the invention as disclosed in the rejection of claim 9 above. Krayer in view of Togashi further discloses the entire needle has a Rockwell hardness of the one of the needle  head (16 of Krayer as modified by Togashi’s nylon)or the entire needle is 80 (nylon has a Rockwell hardness of approximately 80, in accordance with www.matweb.com). - 3 -  
With regard to claim 18, the device of Krayer as modified by Huang and Togashi discloses the invention as disclosed in the rejection of claim 10 above. Krayer in view of Togashi further discloses wherein the Rockwell hardness of the needle shank (76 of Krayer as modified by Togashi’s polybutylene terephthalate) is 115 (polybutylene terephthalate has a Rockwell hardness of approximately 115 in accordance with www.matweb.com).  

Togashi further teaches the nozzle body (2) can be made out of polybutylene terephthalate (Para. [0054]), wherein the polybutylene terephthalate has a Rockwell hardness of more than 115 (polybutylene terephthalate has a Rockwell hardness of more than 115 in accordance with www.matweb.com).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Krayer by incorporating polybutylene terephthalate as taught by Togashi into the nozzle body of Krayer, for the benefit of providing a plastic material is inexpensive, durable and lightweight which allows user to use in a long period of time.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752